Citation Nr: 1230777	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  02-01 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on January 13, 2005, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In a May 2007 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2009 order, granted a Joint Motion for Remand, vacating that part of the Board's May 2007 decision that denied service connection for PTSD.  In October 2009, May 2010, and September 2011, the Board remanded the case for further development.  As a preliminary matter, the Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD has been shown to be casually or etiologically related to the Veteran's military service.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A.        §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without deciding whether these notice and development requirements have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for PTSD.  Further discussion of VA's duties to notify and assist is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, "If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in- service stressors.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  "For purposes of this section, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, (currently found in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical. An extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred is provided, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(5) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

The Veteran contends that he is entitled to service connection for PTSD because he was assaulted during service.  In a November 2009 statement, the Veteran reported that in September 1976, he was asleep in his room when he was suddenly awakened by fellow serviceman standing over him and touching and rubbing his private area.  He has also reported that he saw a soldier get his legs crushed between the 8 inch howitzer and APC Ammo carrier.  He stated that he never saw so much blood in his life.  In a February 2010 statement, the Veteran reported that he was ashamed and embarrassed to report the trauma of molestation.  He stated that because of the soldiers that would tease him, he would not have been able to take it.  He also said that he witnessed a soldier crushed and broken both of his legs in the motor pool and blood was shooting all over on the ground.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD.

The Board notes that other than the Veteran's statements and those of his personal physicians regarding the occurrence of the aforementioned stressors, the claims file does not contain any documentation of the events' actual happening.  However, the Veteran's service treatment records are quite limited and the service personnel records, despite exhaustive efforts by VA, are not available.  In fact, there is no separation report of medical examination associated with the claims file.  The Veteran also reported that he was disciplined for insubordination several times during his period of active service.  

In an October 2007 letter, the Veteran's VA physician, Dr. D.G., stated that the Veteran had been under his care since July 2007 and that the Veteran had been seen by VA since at least 1996 per CPRS.  He carries a number of significant diagnoses including PTSD and Schizophrenia paranoid type.  The examiner noted that the Veteran clearly has symptoms consistent with schizophrenia but that he also met the diagnostic criteria for PTSD.  The examiner noted that the Veteran witnessed a friend having his legs crushed to the bone in front of him and that his friend lost both legs and was bleeding excessively in front of his eyes.  Dr. D.G. stated that the Veteran exhibited all of the diagnostic criteria for PTSD including paranoia, intrusive thoughts about this event, inability to trust people, increased arousal/startle, and bad nightmares when he recalled the event.  Dr. D.G. explained that he was unable to independently verify the event but that the vividness and detail the Veteran was able to use to recall the story are not consistent with a schizophrenic type by his schizophrenia.  The Veteran also reported that he was the victim of a sexual assault during his time in the military of which he also had flashbacks; however, the Veteran continued to feel embarrassed about that event and chose to focus on the other index trauma during the assessment.  

In a February 2009 letter, Dr. M.J.S. explained that he had been seeing the Veteran in the mental health clinic for the past 8 months and that the Veteran had been followed in the clinic since 1997.  The Veteran's diagnoses include PTSD and schizophrenia.  Dr. M.J.S. stated that: "It is clear by his history that the primary trauma occurred while [the Veteran] was on active duty in the Army."  

With respect to his report of an inservice assault, the Veteran was afforded a VA examination in September 2006.  The examiner noted that the Veteran was diagnosed with schizophrenia and PTSD.  The Veteran reported having experienced a traumatic event of molestation in addition to witnessing a traumatic event of another solider being significantly injured.  He reports re-experiencing in the form of distressing recollections and distressing dreams of the event and reports avoidance of stimuli associated with the trauma to include efforts to avoid thoughts related to the trauma, feelings of detachment, and a restricted range of affect.  The examiner noted that the Veteran had some symptoms which may be related to both the schizophrenia and the PTSD; however, it would be speculation to attempt to differentiate his symptomatology at this time as well as state a specific cause for the onset of the Veteran's schizophrenia.  The examiner opined that: ". . . it is at least as likely as not that his PTSD is related to his purported personal assault during the military." 

The Board finds that the September 2006 VA examiner's opinion is sufficient upon which to base a grant of service connection.  Although the examiner essentially stated that she had no way of knowing whether a personal assault occurred, she did conclude that it was at least as likely as not that the Veteran's PTSD was related to the reported personal assault.  In addition, the Board finds that the Veteran's statements are consistent - lending credibility to his reports.  In addition, the Veteran has reported that he had behavioral issues during active service including punishment for insubordination.  Although the service personnel records are unavailable to corroborate the Veteran's assertions, there is nothing to contradict or question the Veteran's assertions.  Accordingly, there is corroboration of the personal assault.  38 C.F.R. § 3.304(f)(5).  Further, the September 2006 VA examiner related the personal assault to a diagnosis of PTSD.  In addition, Dr. M.J.S. stated that it was "clear that by his history that the primary trauma occurred while [the Veteran] was on active duty in the Army."  In resolving the benefit of the doubt in favor of the Veteran, entitlement to service connection for PTSD is granted.  38 C.F.R.  §§ 3.102, 3.303, 3.304.  


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


